DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 13 April 2022. Claims 1-30 are pending. 
Priority
The claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The prior art of record in the parent applications has been reviewed.
Information Disclosure Statement
The IDSes received on 13 April 2022 have been considered. 
Claim Objections
Claims 15 and 16 are objected to because of the following informalities: the claims do not end with a period.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3, 5, 8-11, 14, 18 and 20-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention.
As to claims 3, 9, 11, 18 and 21, the limitations related to (1) detecting a fault based on the position of the vehicle driver's hands and (2) determining a competence level of a human driver based on the driver's physical state are not disclosed in the specification. The specification only discloses determining a driver's competence level by means of a driver profile including information such as accident history, driving habits, and driver's license restrictions.
As to claims 5, 10, 14 and 20, the limitations related to detecting a fault based on a low battery are not disclosed in the specification. The specification does disclose various other faults based on vehicle maintenance, such as tire pressure, fluid levels, and broken headlamps.
As to claim 8, the limitations related to detecting a fault based on a version of the vehicle's program code are not disclosed in the specification. The specification does disclose detecting faults based on the existence of bugs in the vehicle's software or hardware. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 of the present application are patentably indistinct from claims 2-21 of Application No. 17/374,656. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process... may obtain a patent therefor..." Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957). A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2-21 of copending Application No. 17/374,656. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-2, 4, 6-7, 12-13, 15-19 and 21-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9,365,213 B2 (Stenneth et al., hereinafter "Stenneth"). 

As to claim 1, Stenneth discloses a computer program product for controlling a driving mode of a self-driving vehicle (SDV), the computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code readable and executable by a processor (col 14 ln 4-7 - "The processes and logic flows described in this specification can be performed by one or more programmable processors executing one or more computer programs to perform functions") to perform a method comprising: 
	receiving sensor readings from a system of sensors, wherein the sensor readings describe a current operational state of a SDV (col 3 ln 50-55 - "FIG. 2 illustrates example sensors for vehicle confidence. [...] One classification of sensors includes internal vehicle sensors (e.g., sensors 111 and 113), external vehicle sensors (e.g., sensors 115 and 119), and stationary sensors (e.g., sensors 117)"); 
	determining based on the sensor readings, by one or more processors, whether a fault has occurred (col 2 ln 43-44 - "The vehicle may calculate a vehicle confidence level based on the current external conditions the vehicle is facing", col 3 ln 5-7 - "When the vehicle confidence exceeds the confidence threshold, the computing device 122 determines that the conditions are suitable for autonomous driving"); 
	determining, by the one or more processors, whether the fault exceeds a threshold for danger (col 3 ln 5-7); 
	determining a corrective action associated with the fault using a fault-remediation table (col 3 ln 9-14 - "When the vehicle confidence is less than the confidence threshold, the computing device 122 determines that the conditions are unsuitable for autonomous driving. Thus, the driving mode command includes data for a transition to or to remain in the manual mode for vehicle 124", col 3 ln 15 - "The confidence threshold may be stored in database 123"); 
	the SDV implementing the corrective action (col 3 ln 9-14).

As to claim 2, Stenneth discloses the computer program product of claim 1, and further discloses wherein: 
	the sensor readings comprise a reading from a GPS sensor (col 5 ln 25 - "The sensors may include global positioning system (GPS)"); 
	the fault comprises a current weather condition of the roadway on which the SDV is currently traveling (col 5 ln 44-45 - "Factors that impact the confidence thresholds include weather"); 
	determining whether the fault exceeds a threshold for danger comprises determining a control processor competence level (col 5 ln 53-56 - "Weather conditions such as rain, snow, and fog may increase the confidence threshold such that vehicles must have higher confidence levels in order to enter autonomous mode in the geographic zone"); 
	the corrective action comprises transferring driver controls to manual control and alerting a human driver to take over immediately (col 3 ln 9-14, col 14 ln 61-63 - "To provide for interaction with a user, embodiments of the subject matter described in this specification can be implemented on a device having a display").

As to claim 4, Stenneth discloses the computer program product of claim 1, and further discloses wherein: 
	the sensor readings comprise a reading from a GPS sensor (col 5 ln 25); 
	the fault comprises a road condition, wherein the road condition comprises an absence of lane markings (col 10 ln 43-44 - "The vehicle confidence level may be based on the conditions of the roadway"); 
	determining whether the fault exceeds a threshold for danger comprises determining a control processor competence level (col 7 ln 19-26 - "Medium risk driving functions may include [...] lane departure prevention. [...] Lane departure prevention may make minor steering adjustments based on the lane of travel through detect roadway lines or location tracking"); 
	the corrective action comprises transferring driver controls to manual control and alerting a human driver to take over immediately (col 3 ln 9-14, col 14 ln 61-63).

As to claim 6, Stenneth discloses a self-driving vehicle (SDV) comprising: 
	a sensor system comprising a plurality of sensors (col 3 ln 50-55); 
	vehicle controls comprising: 
	engine throttle, steering mechanism, and braking system (col 3 ln 59-65 - "Engine sensors 111 may include throttle sensor that measures a position of a throttle of the engine or a position of an accelerator pedal, a brake senor that measures a position of a braking mechanism or a brake pedal [...] Vehicle sensors 113 may include a steering wheel angle sensor"); 
	a computer system comprising a processor coupled to a non-transitory computer readable storage medium containing program code, the program code readable and executable by a processor (col 14 ln 4-7); 
	the computer system is capable of receiving a sensor reading from the system of sensors (col 2 ln 59-64 - "The computing device 122 may be carried by a vehicle 124. The computing device 122 may be a specialized autonomous driving computer. The computing device 122 may calculate a vehicle confidence level based on at least one confidence factor. The confidence factors may be based on sensor data collected at the vehicle"); 
	the computer system is capable of operating the vehicle controls (col 2 ln 59-64); 
	the computer system is capable of determining the operational state of the self-driving vehicle (SDV) (col 2 ln 59-64); 
	the computer system is capable of determining a vehicle fault (col 2 ln 59-64); 
	the computer system is capable of determining a competence level of the processor (col 2 ln 43-44); 
	the computer system is capable of determining competence level of a human driver (col 4 ln 59-62 - "When the driver is drowsy, nonexistent, or impaired as indicated by the sensor 113, the vehicle confidence value may be raised to increase the likelihood that the vehicle 124 enters the autonomous mode"); 
	the computer system is capable of determining a corrective action using the competence level of the processor and the competence level of the human driver (col 3 ln 5-7, col 3 ln 9-14); 
	the computer system is capable of implementing the corrective action (col 3 ln 9-14); and 
	the computer system is capable of issuing an alert indicating the corrective action (col 3 ln 9-14, col 14 ln 61-63).

As to claim 7, Stenneth discloses the SDV of claim 6, and further discloses the SDV further comprising: 
	the system of sensors comprises a GPS sensor (col 5 ln 25); 
	the operational state of the self-driving vehicle comprises a first road condition (col 5 ln 44-48 - "Factors that impact the confidence thresholds include weather, traffic, the type of road and road features, data from road sensors, vehicle data from recent vehicles in the zone, blind spots in the zone, incident statistics for the zone, and a mobile object flow rate for the zone"); 
	the vehicle fault comprises an absence of a sensor reading (col 5 ln 47 - "blind spots in the zone"); 
	the corrective action comprises querying a database for the proper action to take (col 3 ln 9-14, col 3 ln 15).

As to claim 12, Stenneth discloses a computer program product for controlling a driving mode of a self-driving vehicle (SDV), the computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code readable and executable by a processor to perform a method (col 14 ln 4-7) comprising: 
	determining a competence level of a human driver, wherein the competence level describes a competence level of the human driver in controlling the SDV (col 4 ln 59-62); 
	receiving sensor readings from a system of sensors about the competence level of the human driver (col 2 ln 59-64), 
	wherein the SDV is operable to provide autonomous control of driver controls comprising: 
	engine throttle, steering mechanism, braking system, and navigation (col 3 ln 59-65, col 7 ln 30-33 - "the autonomous driving computer may include high risk driving functions. High risk driving functions may be full automated driving including steering, speed control, gear shifting, and braking"); 
	determining a competence level of a processor (col 2 ln 43-44); 
	determining a corrective action (col 3 ln 5-7, col 3 ln 9-14); 
	the SDV implementing the corrective action (col 3 ln 9-14).

As to claim 13, Stenneth discloses the computer program product of claim 12, and further discloses wherein: 
	the sensor readings comprise a reading from a GPS sensor and a reading from a speedometer (col 3 ln 64-65 - "Vehicle sensors 113 may include a [...] speedometer sensor", col 5 ln 25); 
	determining the competence level of the processor comprises weighted voting (col 8 ln 36-40 - "the vehicle confidence scores may also depend on the quality of the data from the sensors. The quality of the data, or correctness, may depend on the component being monitored, the accuracy of the sensor, and the lifespan of the component or the sensor"); 
	determining the competence level of the human driver comprises weighted voting (col 4 ln 39-42 - "when the radio is played above a certain level or video is being watched, the vehicle confidence level may be raised so that the vehicle enters autonomous mode, which is preferred to a distracted manual driver", col 4 ln 59-62 - "When the driver is drowsy, nonexistent, or impaired as indicated by the sensor 113, the vehicle confidence value may be raised to increase the likelihood that the vehicle 124 enters the autonomous mode"); 
	determining the corrective action comprises using active learning data, said active learning data including information from other SDVs (col 4 ln 67-col 5 ln 2 - "The data from other vehicles stored in the automotive cloud may be used to modify the vehicle confidence level or define the confidence threshold"); 
	the corrective action comprises querying a database for the proper action to take (col 3 ln 9-14, col 3 ln 15).

As to claim 15, Stenneth discloses the computer program product of claim 12, and further discloses wherein: 
	the sensor readings comprise information about a current weather condition of a roadway on which the SDV is currently traveling (col 4 ln 16-18 - "The secondary vehicle sensor 119 may detect the weather in the vicinity of the vehicle 124"); 
	determining a corrective action comprises determining whether a fault has occurred and whether the fault exceeds a threshold for danger (col 5 ln 44-45, col 5 ln 53-56). 

As to claim 16, Stenneth discloses the computer program product of claim 15, and further discloses wherein: 
	the current weather condition comprises reduced visibility of the roadway (col 5 ln 53-56); 
	the processor determines whether a fault has occurred using active learning data, said active learning data including information from other SDVs (col 4 ln 67-col 5 ln 2). 

As to claim 17, Stenneth discloses the computer program product of claim 15, and further discloses wherein: 
	the sensor readings comprise a reading from a GPS sensor (col 5 ln 25); 
	determining whether the fault exceeds the threshold for danger comprises weighted voting (col 8 ln 36-40); 
	a weighted voting parameter comprises active learning data, said active learning data including information from other SDVs (col 4 ln 67-col 5 ln 2).

As to claim 18, Stenneth discloses the computer program product of claim 15, and further discloses wherein: 
	the sensor readings comprise information about the physical state of the human driver (col 4 ln 53-56 - "The sensor 113 may be an eye gaze sensor or a video sensor that determines whether the driver is asleep or has been nodding off or whether the driver is paying attention to the road ahead"); 
	determining the competence level of the human driver comprises using said information about the physical state of the human driver (col 4 ln 53-56); 
	the threshold for danger comprises the competence level of the human driver (col 4 ln 59-62); 
	the corrective action comprises the processor controlling the engine throttle (col 7 ln 30-33).

As to claim 19, Stenneth discloses the computer program product of claim 15, and further discloses wherein: 
	the sensor readings comprise a reading from a GPS sensor (col 5 ln 25); 
	determining the corrective action comprises using active learning data, said active learning data including information from other SDVs (col 4 ln 67-col 5 ln 2); 
	the corrective action comprises querying a database for the proper action to take (col 3 ln 9-14, col 3 ln 15).

As to claim 21, Stenneth discloses a computer program product for controlling a driving mode of a self-driving vehicle (SDV), the computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code readable and executable by a processor to perform a method (col 14 ln 4-7) comprising: 
	determining a competence level of a human driver using information about a physical state of the human driver (col 4 ln 53-56); 
	receiving a sensor reading from a system of sensors, wherein the system of sensors comprises a GPS sensor, a radar sensor, and a camera (col 4 ln 6-7 - "The external vehicle sensor 115 may be a camera, a light detection and ranging (LIDAR) sensor, a radar sensor", col 5 ln 25); 
	determining a vehicle fault using the sensor reading (col 4 ln 8-11 - "The external vehicle sensor 115 may determine road status such as the shape or turns of the road, the existence of speed bumps, the existence of pot holes, the wetness of the road, or the existence or ice, snow, or slush"); 
	determining a corrective action (col 3 ln 9-14); 
	sending a control signal to a control system of the SDV corresponding to the corrective action (col 3 ln 5-9 - "When the vehicle confidence exceeds the confidence threshold, the computing device 122 determines that the conditions are suitable for autonomous driving. Thus, the driving mode command includes data for a transition to or to remain in the autonomous mode for the vehicle 124").

As to claim 22, Stenneth discloses the computer program product of claim 21, and further discloses wherein the control system comprises: 
	an engine throttle, a steering mechanism, a display, and a braking system (col 3 ln 59-65, col 7 ln 30-33, col 14 ln 61-63).

As to claim 23, Stenneth discloses the computer program product of claim 21, and further discloses wherein determining a corrective action comprises looking up an entry in a fault remediation table (col 3 ln 9-14, col 3 ln 15) and 
	wherein sending a control signal comprises sending to a display an alert that corresponds to the entry (col 3 ln 9-14, col 14 ln 61-63, col 15 ln 2-4 - "feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback").

As to claim 24, Stenneth discloses the computer program product of claim 21 and further discloses the computer program product further comprising: 
	determining a current condition of a roadway (col 2 ln 43-44, col 4 ln 8-11, col 4 ln 16-18); 
	determining a competence level of a control processor, wherein determining the competence level of the control processor comprises determining whether the control processor is competent to control the SDV while the SDV encounters the current condition of the roadway (col 2 ln 43-44, col 3 ln 5-7, col 3 ln 9-14).

As to claim 25, Stenneth discloses the computer program product of claim 24, and further discloses wherein determining the current condition of the roadway comprises determining a weather condition of the roadway (col 4 ln 16-18).

As to claim 26, Stenneth discloses the computer program product of claim 24, and further discloses wherein the control system comprises: 
	an engine throttle, a steering mechanism, a display, and a braking system (col 3 ln 59-65, col 7 ln 30-33, col 14 ln 61-63).

As to claim 27, Stenneth discloses the computer program product of claim 24 and further discloses wherein determining a corrective action comprises looking up an entry in a fault remediation table (col 3 ln 9-14, col 3 ln 15) and 
	wherein sending a control signal comprises sending to a display an alert that corresponds to the entry (col 3 ln 9-14, col 14 ln 61-63, col 15 ln 2-4).

As to claim 28, Stenneth discloses the computer program product of claim 27, and further discloses wherein determining the current condition of the roadway comprises determining a weather condition of the roadway (col 4 ln 16-18).

As to claim 29, Stenneth discloses the computer program product of claim 28, and further discloses wherein determining the weather condition of the roadway comprises receiving a sensor reading from a camera (col 4 ln 6-7, col 4 ln 8-11).

As to claim 30, Stenneth discloses the computer program product of claim 27, and further discloses wherein the weather condition of the roadway is selected from the group consisting of: 
	rain, snow, sleet, hail, fog, smoke, wet roadway, icy roadway, reduced visibility, temperature exceeding a predetermined threshold, temperature below a predetermined threshold (col 4 ln 8-11, col 5 ln 53-56).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669